ORDER
This Court having received a handwritten petition for a writ of habeas corpus in this matter with supporting documents and it appearing that the allegations therein should be investigated and determined by the district court,
It is now ordered:
(1) That the district court of the thirteenth judicial district, Stillwater County, is hereby directed to investigate and act upon the five motions listed in said petition and additionally upon a pending petition for writ of habeas corpus previously filed in said district court by petitioners, if the same has not been previously acted upon.
(2) That said district court and the presiding judge thereof is directed to notify this Court concerning what action, if any, is being taken pursuant hereto.
*545(3) The clerk of this Court is directed to mail all papers herein to the district court of the thirteenth judicial district, Stillwater County, State of Montana, for filing and shall mail a true copy of this order to the presiding judge thereof, petitioners personally and all counsel.